OPINION OF THE COURT
BLOOM, J.
The alias summons was properly served. Defendant was then and there put on actual notice of a claim against her. No prejudice was shown. Technical defects are to be disregarded where no prejudice results. See Hotel & Rest, v Lake Buena Vista, 349 So.2d 1217 (Fla. 4th DCA 1977); see also American Hospital of Miami, Inc. v Bateman, 498 So.2d 444 (Fla. 3d DCA 1986), at p. 445:
We reject American’s claim that this hypertechnical defect in the *57summons required the trial court to quash the service. The purpose of service of process is to give a defendant proper notice that it is answerable to a plaintiffs claim, to advise the defendant of the nature of that claim, and to afford the defendant an opportunity to defend against it.
AFFIRMED.
JONES and GREENBAUM, JJ., Concur.